Citation Nr: 1825314	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected restrictive airway disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1988 to July 2008.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's sleep apnea has been aggravated beyond its natural progression by his service-connected restrictive airway disease (RAD). 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, aggravated by service-connected restrictive airway disease, are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO issued pre-adjudicatory notice to the Veteran in February 2012 that satisfied the duty to notify.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service treatment records were obtained, and two VA examinations were provided in March 2012 and June 2012.  

For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. 
Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred or aggravated during active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  When a disability is initially diagnosed after separation from service and not within any applicable presumptive period, service connection may be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In that instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence of record, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must resolve reasonable doubt in favor of the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends that he currently suffers from sleep apnea that is secondary to his service-connected RAD. 

The medical evidence of record indicates that the Veteran was diagnosed with sleep apnea in 2011 and that he has been receiving treatment for it ever since.  This diagnosis was confirmed in two VA examinations conducted in 2012, post-service treatment records, and two Disability Benefits Questionnaires (DBQs) completed by the Veteran's two other doctors.  Accordingly, the Veteran meets the first requirement for service connection. 

The Veteran's service treatment records indicate that, during service in 2002, his sleep was disturbed by frequent awakenings and his sleep was unrefreshing despite being adequate in amount.  In addition, the Veteran experienced mouth-breathing at night.  The Veteran was discharged in 2008 and, shortly thereafter, by December 2010, he reported to his doctor that he did not get "a good night's sleep" and that that his spouse noticed that he gasps for breath while he is sleeping. 

There is conflicting medical evidence as to whether the Veteran's sleep apnea is related to service and to the Veteran's service-connected RAD.  The Veteran's post-service treatment records include a January 2012 opinion by the Veteran's treating physician observing that the Veteran's asthma (or RAD) and chronic rhinitis make the Veteran's sleep apnea worse, and concluding that it is "as likely [as] not or at least possible" that the Veteran's sleep apnea is secondary to his service-connected RAD.  In forming his opinion, the physician reviewed the Veteran's medical history and provided a full examination.  The physician reiterated this view in an August 2015 DBQ in which he listed RAD as a condition was that "related to" the Veteran's sleep apnea. 

However, two VA examination reports state otherwise.  In March 2012, a VA examiner stated that RAD does not cause sleep apnea, although he conceded that the two conditions are associated and that sleep apnea may aggravate RAD.  In June 2012, after being specifically directed to consider the favorable January 2012 opinion, a new VA examiner concurred that sleep apnea was not linked to service because the Veteran's apparent symptoms during service "could" be attributed to the Veteran's other service-connected disabilities, such as RAD and allergic rhinitis.  

Nevertheless, the positive nexus opinion is supported by a September 2015 DBQ completed by another doctor that stated that the Veteran's service-connected asthma (or RAD) "can exacerbate his sleep apnea."  The doctor explained that the Veteran had abnormally low oxygen levels during a sleep study in 2011 that may be explained by the asthma/RAD exacerbating this condition.  In a treatment record also from September 2015, the same doctor stated that the Veteran suffered from moderate obstructive sleep apnea "likely exacerbated by [the] patient's co-morbid conditions of asthma and rhinitis."  

In assigning probative weight to a medical opinion, the Board must consider whether it is: (1) based on sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  It may also consider whether the examiner had access to the claims file, reviewed prior clinical records and pertinent evidence, and provided a thorough, detailed and definitive opinion supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9   (2000).  

Taken together, the January 2012 opinion, the September 2015 DBQs, and the September 2015 treatment note are adequate to address the Veteran's claim.  38 U.S.C. § 5125 (VA may accept a report provided by a physician as sufficient to grant a claim, without confirmation by a VA examination, if the report is sufficiently complete to be adequate for the purpose of adjudicating the claim).  In the January 2012 opinion, the physician specifically states that he reviewed the Veteran's medical history and he provided a positive nexus opinion that he reiterated in his September 2015 DBQ after treating the Veteran for a few years.  His view is corroborated by the second doctor's September 2015 DBQ and treatment note that provided an explanation for how asthma/RAD and sleep apnea interrelate.  Although the DBQs by each doctor state that RAD is only "related to" sleep apnea, the 2012 opinion and 2015 treatment note clearly state the relationship between the two conditions: that it is "as likely as not" that sleep apnea is secondary to RAD and that the Veteran's sleep apnea was "likely exacerbated" by the Veteran's asthma/RAD.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (medical opinions must provide the degree of certainty required for medical nexus evidence).

As for the June 2012 VA examination report that failed to find a nexus because the Veteran's in-service symptoms "could" be attributed to the Veteran's other service-connected disabilities, the Board finds that this opinion is too speculative to hold any probative value.  Wallin v. West, 11 Vet. App. 509, 514 (1998) (evidence cannot simply provide speculative generic statements, but must provide a degree of certainty); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Similarly, although the March 2012 VA examiner stated that RAD does not cause sleep apnea, the Board finds that this opinion is outweighed by that of the two other doctors that found otherwise.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (although all medical opinions constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any examiner's opinion).

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for sleep apnea, aggravated by service-connected RAD, have been met.  Gilbert, 1 Vet. App. 49; 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Board is mindful that the Veteran's claim for service connection was filed after the October 2006 revision to 38 C.F.R. § 3.310.  The language in the revised version of 38 C.F.R. § 3.310 referencing baseline levels of disability potentially serves to bar compensation if such levels have not been demonstrated.  However, the question of the baseline level of disability is deemed to be a rating issue and does not preclude the grant of secondary service connection in this decision.  While it may impact whether a compensable evaluation may be awarded, this is not the question presently before the Board.  See Ferenc v. Nicholson, 20 Vet. App. 58   (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for sleep apnea, aggravated by restrictive airway disease, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


